DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 recites “about 0% to about 15% by weight urea soil and plant stimulant containing 6% by weight humic acid and 3% by weight sea kelp extract”. However it is unclear whether the concentration percent is the total for urea, plant stimulant, humic acid and sea kelp or if the 0-15% is for urea and the stimulant is additional. In lieu of the instant specification at [pg. 10, Table 2] listing the ingredients as a single component, the examiner interprets the claim to mean 0-15% of urea and plant stimulant combined, of which 6% is humic acid and 3% is sea kelp extract. Also, the terminology “urea soil” is indefinite because it is unclear whether the claim necessitates soil matter that comprises urea or just a urea compound. Examiner will interpret “urea soil” to mean a urea compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (US 8,062,405) (2011) in view of Harrell et al (“Soils, Plant Nutrition and Fertilization”, 2009, In Saichuk, J. (ed.) Louisiana rice production handbook. p. 23-34) and Bradbury et al (US 9,115,035 B2) (2015). 
Regarding claim 1, Reiter et al discloses a process of producing a granulated fertilizer [col. 2, lines 63-64], the process comprising the steps of: 
a) forming a dry mixture [col. 2, line 65] of: 
i) about 10% to about 50% by weight poultry litter 
(see Reiter et al teaching an overlapping range of 44-75% by weight poultry litter and exemplifying 45.6% [col. 3 lines 3-5]); 
ii) about 20% to about 50% by weight ammonium sulfate 

Reiter et al does not explicitly mention ammonium sulfate as the nitrogen source, however Harrell et al teach ammonium fertilizers like ammonium sulfate or ammonium forming fertilizers like urea are more stable and remain available to plants longer during flood conditions, especially in rice production [pg. 1, section “Nitrogen”]; also see Reiter et al applying their invention to increase nitrogen uptake in flood-irrigated rice from fertilizers developed from poultry litter [col. 9 lines 46-49, 47-54];
Harrell et al and Reiter et al are analogous inventions in the field of ammonium-nitrogen based fertilizers for rice production.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to substitute the urea of Reiter et al, which is an ammonium forming fertilizer, with an ammonium fertilizer of similar concentration range (e.g. 20-25%) that is ammonium sulfate as taught by Harrell et al; One of ordinary skill in the art would have done so in order to maximize nitrogen use efficiency in rice productions (Harrell et al [pg. 1, section “Nitrogen”]);
iii) about 0% to about 30% by weight leonardite 
(Reiter et al does not disclose the addition of leonardite; however the claim limitation includes a concentration of 0 wt%, thus the absence of leonardite of Reiter et al reads on the claim);
iv) about 0% to about 25% by weight biochar 

v) about 5% to about 25% by weight potassium sulfate  
(Reiter et al discloses incorporating macronutrients such as potassium into the granulated fertilizer [col. 6 lines 46-49] but does not explicitly identify potassium sulfate; however Bradbury discloses a similar fertilizer that is pelletized and made from a dry mixture [abstract] comprising poultry that is feather meal [col. 3 lines 30-31] and includes 0-15% sulfate of potash (or potassium sulfate) as the potassium source [col. 4 lines 55-59]; 
Bradbury teaches potassium sulfate provides both potassium and sulfur nutrients to the plant which aids in ensuring high quality plants and forming the necessary functions for plant growth [col. 5 lines 1-3] while also allowing for extended release of the potassium [col. 5 lines 7-10]; 
Bradbury and Reiter et al are analogous inventions in the field of poultry-based granulated fertilizer formed from dry mixtures; therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use up to 15% sulfate of potash as the potassium source like that described in Bradbury in the composition of Reiter et al. 
One of ordinary skill in the art would have been motivated to do so because sulfate of potash provides necessary nutrients for plant growth by reducing insect attacks and aiding in the formation of enzymes necessary for plant function (Bradbury [col. 5 lines 1-3])); and 
vi) about 0% to about 10% by weight ferrous sulfate 

b) granulating the dry mixture in a granulator to form a granulated dry mixture 
(Reiter et al [col. 6 lines 43-45; claim 1b]);
c) adding a binding agent to the granulated dry mixture to form a bound-granulated product 
(Reiter et al [claim 1c]); and 
d) drying the bound-granulated product to form the granulated fertilizer 
(Reiter et al [claim 1d]).

Regarding claim 5, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 1, wherein the step of granulating the dry mixture further comprises the step of feeding the dry mixture into a pin mixer granulator running at about 1200 to about 1600 rotations per minute using a vibrating screw feeder at a rate of about 1.5 to about 2.5 kg dry mixture per minute (see Reiter et al at [col. 3 line 30] teaching 1400 rpm and 2.09 kg dry mixture per minute).

Regarding claim 6, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 1, wherein the step of adding the binding agent further comprises the step of forming a liquid binding agent mixture of:
a) about 70% to about 100% by weight water 
(Reiter et al teaches 69-100% [col. 3 lines 31-33]); 
b) about 0% to about 15% by weight lignosulfonate 

c) about 0% to about 15% by weight urea soil and plant stimulant containing 6% by weight humic acid and 3 % by weight sea kelp extract
(the examiner interprets the claim to mean 0-15% of urea and plant stimulant combined, of which 6% is humic acid and 3% is sea kelp extract (see instant specification at [pg. 10, Table 2] listing the ingredients as a single component); as such the claimed language includes 0% urea, humic acid and sea kelp; thus, Reiter et al’s teaching of 0-31% urea formaldehyde [col. 3 lines 35-36] sufficiently reads on the claimed limitation).

Regarding claim 7, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 6, wherein the step of forming the liquid binding agent mixture further comprises the step of forming the liquid binding agent mixture of about 70% by weight water (Reiter et al teaches 69-100% [col. 3 lines 31-33]) and about 15% by weight lignosulfonate (Reiter et al 0-31% lignosulfonate [col. 3 lines 34-35]). Examiner notes the claim limitation “or about 15% by weight urea soil and plant stimulant containing 6% by weight humic acid and 3 % by weight sea kelp extract” is optional and is therefore not necessarily present. 

Regarding claim 8, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 6, further comprising a step of applying the liquid binding agent mixture to the granulated dry mixture via a spray nozzle set at about 0.15 to about 0.35 MPa to form the bound-granulated product (see Reiter et al teaching 0.276 MPa [col. 3 lines 40-42]).

Regarding claim 9, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 1 wherein the step of drying the bound-granulated product further comprises the step of drying the bound-granulated product at about 180 °C to about 200 °C (see Reiter et al teaching 191 °C [col. 3 line 49]) until an average water concentration of the granulated fertilizer is about 100 to about 140 g of water per kilogram of the granulated fertilizer (see Reiter et al teaching 120 g [col. 3 line 51]).

Regarding claim 10, Reiter et al. modified by Harrell et al and Bradbury, discloses the process of claim 1 wherein the step of drying the bound-granulated product further comprises the step of drying the bound-granulated product at about 180 °C to about 200 °C for about 3 to about 4 hours (see Reiter et al teaching 191 °C  at 3.5 hours [col. 3 line 53]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (US 8,062,405) (2011) in view of Harrell et al (“Soils, Plant Nutrition and Fertilization”, 2009, In Saichuk, J. (ed.) Louisiana rice production handbook. p. 23-34) and Bradbury et al (US 9,115,035 B2) (2015) and further in view of Feed Machinery (“Feed Mixer”, accessed from www.feedmachinery.com, 2013, referenced hereinafter as “FM”).

Regarding claim 2, Reiter et al as modified by Harrell et al and Bradbury, discloses the process of claim 1, further comprising the steps of:
a) grinding the poultry litter 
(Reiter et al [claim 2a]); 
b) passing the ground poultry litter through an about 1 mm screen 

thus it is within reason for one of ordinary skill in the art to further reduce the size of the poultry litter particles to approach the 3 mm size of the final product; additionally, although the instant specification mentions passing the ground poultry litter through a 0.5-1.5 mm screen in order to remove dust [00030], Reiter et al also discusses reducing dust as an outcome of the process [col. 2 lines 14-15]; 
therefore the teaching of approximately 3mm granule size in Reiter et al sufficiently reads on the claimed range while also teaching a similar dust-reduced product as the claimed invention; and 
c) mixing the ground poultry litter in a ribbon blender 
(Reiter et al discloses mixing the ground poultry litter in a feed mill mixer [col. 3 lines 14-15] but does not explicitly specify a ribbon blender;  however, FM teaches ribbon blenders are one of two types of feed mixers that is more efficient at mixing poultry feed [pg. 1, paragraphs 3-4]; 
FM and Reiter et al are analogous inventions in the livestock feed mills; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ribbon blender as the feed mill mixer like that described in FM in the poultry mixing process of Reiter et al. One of ordinary skill in the art would have been motivated to do so because the ribbon blender is more efficient for mixing poultry feed (FM, [pg. 1, paragraphs 3-4]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (US 8,062,405) (2011) in view of Harrell et al (“Soils, Plant Nutrition and Fertilization”, 2009, In Saichuk, J. (ed.) Louisiana rice production handbook. p. 23-34) and Bradbury et al (US 9,115,035 B2) (2015) and further in view of Bid-on-Equipment (“Power Blending (and the Difference Between Tumble Blending and Ribbon Blending)”, 2016, accessed from www.bid-on-equipment.com, 2016, referenced hereinafter as “BOE”).

Regarding claim 3, Reiter et al as modified by Harrell et al and Bradbury discloses the process of claim 1, wherein the step of forming the dry mixture further comprises the step of mixing the dry mixture in a rotary mixer for about thirty minutes [col. 3 lines 23-25], rather than a ribbon blender as disclosed in the claimed invention. 
Although, Reiter et al does not specify a ribbon blender, BOE teaches ribbon blenders produce higher quality, lump-free blends [pg. 2, section “Tumble vs. Ribbon Blending”, paragraph 7] and are more affordable [pg. 3, paragraph 1] as compared to tumble blenders which are rotating mixers [pg. 2, section “Tumble vs. Ribbon Blending”, paragraph 2]. 
BOE and Reiter et al are analogous inventions in the field of solid/dry feed blending. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ribbon blender instead of a rotary mixer (or equivalently tumble blenders) like that described in BOE in the process of Reiter et al. One of ordinary skill in the art would have been motivated to do so because ribbon blenders is a cheaper method with high quality results (BOE [pg. 2, section “Tumble vs. Ribbon Blending”, paragraph 7] [pg. 3, paragraph 1]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (US 8,062,405) (2011) in view of Harrell et al (“Soils, Plant Nutrition and Fertilization”, 2009, In Saichuk, J. (ed.) Louisiana rice production handbook. p. 23-34) and further in view of Das et al (US 2012/0237994 A1) and Meyer et al (US 2020/0385320 A1) (effectively filed 2015) as evidenced by Isleib (“A Quick Look at the Nitrogen Cycle and Nitrogen Fertilizer Sources – Part 2”, 2017, accessed from msu.edu).

Regarding claim 4, Reiter et al as modified by Harrell et al and Bradbury discloses the process of claim 1, wherein the step of forming the dry mixture further comprises the step of forming the dry mixture from: 
a) about 35 to about 44% by weight poultry litter
(see Reiter et al teaching exemplifying 45.6% [col. 3 lines 3-5]); 
b) about 30 to about 40% by weight ammonium sulfate
(as discussed in the rejection of claim 1, Reiter et al teaches 20-25% urea [col. 3 lines 5-6] as a source of ammonium nitrogen and Harrell et al makes obvious the substitution of urea for ammonium sulfate in order to maximize nitrogen use efficiency, especially in flood-irrigated rice productions (Harrell et al [pg. 1, section “Nitrogen”]) which is a similar product application in Reiter et al [col. 9 lines 46-49, 47-54]; further, considering ammonium sulfate comprises almost half the nitrogen content as urea (21% compared to 46%, see Isleib at [pg. 2, sections “Urea” an “Ammonium sulfate”]), it would have been obvious for one of ordinary skill in the art to incorporate at least twice as much ammonium sulfate when substituting for urea (e.g. 40-50% compared to 20-25% as taught by Reiter et al), therefore reading on the claimed range);
c) about 0.5 to about 1.5% by weight biochar

Das et al and Reiter et al are analogous inventions in the field of waste products used in fertilizer; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biochar in an amount of 1-2 wt% like that described in Das et al in the composition of Reiter et al. One of ordinary skill in the art would have been motivated to do so because biochar reduces toxicity for fertilizers based on livestock manure such as  poultry litter (Das et al [0038, 0042]);
d) about 0.5 to about 1.5% by weight leonardite
(Reiter et al does not explicitly disclose the addition of leonardite; however, Meyer et al teaches a similar dry granular fertilizer product [0316] comprising poultry litter compost [0293], biochar [abstract lines18-20], metallic salts such as iron sulfate [0087] and leonardite [abstract lines 11-12]; Meyer et al also teaches most soils contain less than 2% organic matter which comprises humic substances [0053] such as humates [0060] which are derived from leonardite [0283-0284, 0288]; 
Meyer et al also discloses leonardite is the best source material for extracting large quantities of potassium humate [0287]  which has direct cost benefits to farmers [0022] and as a plant biostimulant [0015]; Meyer et al and Reiter et al are analogous inventions in the field of granular fertilizers based on poultry litter and leonardite; 

e) about 5.0 to about 12.0 % by weight potassium sulfate
(as discussed in the rejection of claim 1, Reiter et al modified by Bradbury discloses up to 15% sulfate of potash (or potassium sulfate) [col. 4 lines 55-59]); and 
f) about 2.0 to about 6.0% by weight ferrous sulfate  
(Reiter et al discloses fortifying the granulated product with micronutrients such as iron [col. 2 lines 40-44, col. 6 lines 46-50] but does not explicitly identify ferrous sulfate; MODIFY with FeSO4 is known deodorizer of fertilizers (exemplify 5%) [HU0303407 A2];

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al (US 8,062,405) (2011) in view of Harrell et al (“Soils, Plant Nutrition and Fertilization”, 2009, In Saichuk, J. (ed.) Louisiana rice production handbook. p. 23-34) and further in view of Das et al (US 2012/0237994 A1) and Meyer et al (US 2020/0385320 A1) (effectively filed 2015).

Regarding claim 11, as discussed in the rejection of claim 4 above, Reiter et al modified by Harrell, Das et al and Meyer et al discloses a value-added-granulated fertilizer (see Reiter at [col. 6 line 26]), comprising: a) about 35 to about 44% by weight poultry litter; b) about 30 to about 40% by weight ammonium sulfate; c) about 0.5 to about 1.5% by weight biochar; d) about 0.5 to 
Regarding claim 12, modified Reiter et al discloses the value-added-granulated fertilizer of claim 11, wherein Reiter et al discloses at [claim 19 lines 1-6] the binding agent comprises a liquid binding agent mixture of: a) about 70% to about 100% by weight water; b) about 0% to about 15% by weight lignosulfonate. 
Examiner interprets the additional claim limitation of (c) to mean 0-15% of urea and plant stimulant combined, of which 6% is humic acid and 3% is sea kelp extract (see instant specification at [pg. 10, Table 2] listing the ingredients as a single component); as such the claimed language includes 0% urea, humic acid and sea kelp; thus, Reiter et al’s teaching of 0-31% urea formaldehyde [col. 3 lines 35-36] sufficiently reads on the claimed limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731